The findings of the trial court establish conclusively that the defendants' testators, Charles P. Lyon and Joshua J. Rogers, were, as officers and directors of the People's National Bank of Salem, N.Y., guilty of negligence, resulting in a loss of many thousands of dollars to the bank, a loss so great that an assessment equal to the capital stock was charged upon the stockholders. Upon these findings the trial court gave judgment for the plaintiff, which was reversed in the Appellate Division and the complaint dismissed. The form of the order of reversal was such as to make it the duty of this court, under section 1338 of the Code of Civil Procedure, to assume that it was not reversed upon the facts. *Page 110 
The question presented for our determination is whether either of the plaintiffs is entitled to maintain an action against the defendants upon the facts found. The law is settled in this state that directors of monetary corporations are held to the same degree of care that men of ordinary prudence exercise in regard to their own affairs. (Cassidy v. Uhlmann, 170 N.Y. 517;Bloom v. National Savings  Loan Co., 81 Hun, 120; affd.,152 N.Y. 114; Hun v. Cary, 82 N.Y. 72.) Applying this rule to the facts found in this case, there can be no doubt that Lyon and Rogers were liable to the bank.
The bank could have successfully prosecuted an action against the defendants, but it did not do so; and in such a case it is well settled that a stockholder may bring such an action in behalf of himself and all others in like situation, either after demand made that the bank should bring the action and its refusal, or without demand where the persons who committed the wrongful acts continue to be directors of the corporation. (Brinckerhoff v. Bostwick, 88 N.Y. 52; Same v. Same,99 N.Y. 185; Same v. Same, 105 N.Y. 567; Sage v. Culver,147 N.Y. 241; Dykman v. Keeney, 154 N.Y. 483.) In such a case the purpose of the action is for the restoration, for the benefit of all concerned, of the corporate funds wasted or lost through the fault of the directors of the corporation.
The plaintiff Hanna by his complaint brought himself within the rule established by these authorities by alleging in effect that all of the present directors of the bank, with one exception, were directors of the bank at the time of the acts and misconduct which led to the suspension of the bank, and that all of the old directors were guilty of negligence and misconduct in connection with their supervision and management of the bank, and the bank was made a party defendant.
But while the plaintiff Hanna was a stockholder at the time of the commission of the acts of which he complained, he had ceased to be a stockholder at the time of the commencement of the action, and hence was without authority to maintain it. His rights as a stockholder had passed to the *Page 111 
subsequent purchaser of the stock, and the Appellate Division was, therefore, right in reversing the judgment as to him and dismissing the complaint.
The plaintiff Piser is a stockholder and as such has the right under the authorities we have cited to maintain an action for the purpose of securing to the bank this asset of the bank, which accrued to it by reason of the misconduct of the defendants. It is true that she was not a party to the action at the time of its commencement, but the action was brought in behalf of the plaintiff and all other stockholders in like situation who should in due time come in and seek relief by and contribute to the expenses of the action. The plaintiff Piser moved the court at Special Term that she be made a party plaintiff to the action. This motion was opposed by the defendants, but the court granted the order making her a party plaintiff, so amending the complaint as to make it contain the necessary allegations to entitle her to prove her claim upon the trial, and so amending the answer that it met the amended allegations in the complaint.
In the notice of appeal from the judgment entered in favor of the plaintiffs the defendants gave notice of their intention to bring up for review the order making Clarissa Piser a party plaintiff. The Appellate Division, however, did not reverse that order, and, hence, the order making her a party plaintiff stands; and it was accordingly error for the Appellate Division to dismiss the complaint as to her. In other respects the judgment was right and must stand.
As we think that the interests of justice will be best subserved by a new trial as to the plaintiff Piser, the judgment appealed from must be affirmed, except in so far as it dismissed the complaint as to the plaintiff Piser, and as to her the judgment must be reversed and a new trial granted, with costs to the appellant Piser to abide the final award of costs.
BARTLETT, MARTIN, VANN, CULLEN and WERNER, JJ., concur; O'BRIEN, J., absent.
Judgment accordingly. *Page 112